Case 18-26278        Doc 33     Filed 03/14/19     Entered 03/14/19 11:05:29          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-26278
         Brian Vinson
         Shannon Vinson
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/18/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/11/2019.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $36,860.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-26278        Doc 33     Filed 03/14/19        Entered 03/14/19 11:05:29              Desc          Page 2
                                                     of 3



 Receipts:

         Total paid by or on behalf of the debtor                 $1,007.00
         Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                     $1,007.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $0.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                        $55.38
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $55.38

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim        Claim         Principal        Int.
 Name                                   Class   Scheduled      Asserted     Allowed          Paid           Paid
 CARRINGTON MORTGAGE SERVICES       Secured             0.00           NA             NA           0.00         0.00
 CARRINGTON MORTGAGE SERVICES       Secured       24,900.00            NA             NA           0.00         0.00
 ONEMAIN FINANCIAL                  Secured        2,975.00            NA             NA        169.88          0.00
 ONEMAIN FINANCIAL                  Unsecured      3,519.00            NA             NA           0.00         0.00
 AD ASTRA RECOVERY/SPEEDYCASH       Unsecured         784.00           NA             NA           0.00         0.00
 AMERICAN PROFIT/FIRST MIDWEST      Unsecured         448.00           NA             NA           0.00         0.00
 CAPITAL ONE                        Unsecured      1,190.00            NA             NA           0.00         0.00
 CERTIFIED SERVICES INC/LAKE COU    Unsecured      9,136.00            NA             NA           0.00         0.00
 CERTIFIED SERVICES INC/KATTNER     Unsecured      1,013.00            NA             NA           0.00         0.00
 COMED                              Unsecured      3,292.42            NA             NA           0.00         0.00
 DIVERSIFIED CONSULTANTS INC/SPR    Unsecured      2,620.00            NA             NA           0.00         0.00
 AT&TDIVERSIFIED CONSULTANTS IN     Unsecured      1,196.00            NA             NA           0.00         0.00
 FIRST PREMIER BANK                 Unsecured         388.00           NA             NA           0.00         0.00
 HSN                                Unsecured         925.00           NA             NA           0.00         0.00
 KOHLS/CAPITAL ONE                  Unsecured         983.00           NA             NA           0.00         0.00
 LVNV FUNDING/RESURGENT CAPITA      Unsecured         524.00           NA             NA           0.00         0.00
 NATIONAL CREDIT/RISE CREDIT OF I   Unsecured      3,624.00            NA             NA           0.00         0.00
 NCB MANAGEMENT SERVICES/REPU       Unsecured      3,737.00            NA             NA           0.00         0.00
 NORTH SHORE GAS                    Unsecured      1,328.24            NA             NA           0.00         0.00
 PORTFOLIO RECOVERY/CAPITAL ON      Unsecured      2,399.00            NA             NA           0.00         0.00
 SPEEDY CASH                        Unsecured         784.00           NA             NA           0.00         0.00
 TARGET                             Unsecured         566.00           NA             NA           0.00         0.00
 WELLS FARGO AUTO                   Unsecured      6,281.00            NA             NA           0.00         0.00
 WELLS FARGO AUTO                   Secured       14,500.00            NA             NA        781.74          0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-26278        Doc 33      Filed 03/14/19     Entered 03/14/19 11:05:29              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00             $0.00              $0.00
       Mortgage Arrearage                                      $0.00             $0.00              $0.00
       Debt Secured by Vehicle                                 $0.00           $951.62              $0.00
       All Other Secured                                       $0.00             $0.00              $0.00
 TOTAL SECURED:                                                $0.00           $951.62              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00               $0.00            $0.00


 Disbursements:

         Expenses of Administration                                $55.38
         Disbursements to Creditors                               $951.62

 TOTAL DISBURSEMENTS :                                                                       $1,007.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/14/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
